Exhibit 10.1

Alnylam Pharmaceuticals, Inc.

2016 Annual Incentive Program

Summary Description

In March 2016, the Compensation Committee of the Board of Directors (the
“Board”) of Alnylam Pharmaceuticals, Inc. (“Alnylam”) approved the 2016 Annual
Incentive Program (the “Bonus Plan”) to incent and reward all regular employees
of Alnylam or any of its affiliates (subject to applicable local laws)
(collectively, the “Company”), based upon their performance relative to
pre-established 2016 corporate and individual goals and objectives, and retain
company employees by establishing an important element of the Company’s total
rewards package consistent with the Company’s compensation philosophy and
operating strategy.

Eligibility

All regular employees, who are employed by the Company both on or before
October 1, 2016 and on December 31, 2016 (collectively, “Plan Participants”),
are eligible to receive an annual cash bonus (a “Bonus Award”) based upon
achievement of individual and/or corporate goals and objectives for 2016. The
Compensation Committee may, in its discretion, include employees who join the
Company or one of its affiliates after October 1, 2016 as Plan Participants.
Bonus Awards for Plan Participants who have been employed with the Company or
one of its affiliates for less than one year as of December 31, 2016 may be
pro-rated by the Compensation Committee, in its discretion. In addition, Bonus
Awards for Plan Participants who have been on an approved leave of absence for
in excess of twelve consecutive weeks during calendar 2016 may be pro-rated by
the Compensation Committee, in its discretion (subject to applicable local
laws).

Goals

The corporate goals for 2016 were proposed by the Company’s executive officers
and approved by the Board. Bonus Awards for the Company’s executive officers
will be based entirely upon achievement of the corporate goals. Individual
objectives for all other Plan Participants were approved by the employees’
direct supervisor.

Awards

Under the Bonus Plan, each Plan Participant has an established target award, as
set forth in the table below, representing a percentage of the Plan
Participant’s annual base salary at year-end (a “Target Award”).

 

2016 Annual Incentive Program Target Awards

Title/Level

   Target Award
(% of Base Salary)

Chief Executive Officer

   65%

President and Chief Operating Officer

   50%

Executive Vice President

   50%

Senior Vice President

   40%

Vice President

   30%

Senior Director

   25%

Director

   20%

Associate Director

   15%

Senior Professionals

   10%

All Other Regular Employees

   7.5%

 



--------------------------------------------------------------------------------

Bonus Awards under the Bonus Plan, if any, will be determined by first
establishing a bonus pool (the “Bonus Pool”). The Bonus Pool will be calculated
by (1) aggregating each Plan Participant’s Target Award and then (2) multiplying
that sum by a modifier established by the Compensation Committee that is based
on the Company’s performance as measured against the 2016 corporate goals (the
“Corporate Performance Level”). The Corporate Performance Level for 2016 will
range from 0% to 130%; provided, however, that the Corporate Performance Level
can only exceed 100% upon the achievement of specified clinical development
goals and further provided that, if the Corporate Performance Level for 2016
falls below a threshold of 50%, no Bonus Awards will be paid under the Bonus
Plan.

The Bonus Pool will then be allocated among the Plan Participants based upon a
consideration of each Plan Participant’s title/level and salary (as reflected by
their Target Award percentage) and (i) with respect to Plan Participants who are
executive officers, the Corporate Performance Level, and (ii) with respect to
all other Plan Participants, their 2016 year-end performance ratings, which
shall be determined by their performance against their individual objectives for
2016, overall job performance and support of the Company’s core values.

The Compensation Committee retains the discretion under the Bonus Plan to adjust
upward or downward any Bonus Award and/or the Bonus Pool as it deems
appropriate.

In December 2016, the Compensation Committee plans to evaluate the Company’s
performance against the established corporate goals, establish the Bonus Pool,
if any, available under the Bonus Plan and approve the individual Bonus Awards
for each executive officer and each other employee at the level of Senior Vice
President or higher. The Company’s management will evaluate the individual
performance and contributions of the other Plan Participants, and determine the
amount of the Bonus Awards to be granted from the Bonus Pool to such other Plan
Participants. This determination is expected to be made on or before
December 31, 2016 and any Bonus Awards granted to Plan Participants under the
Bonus Plan are expected to be made in cash and to be paid in January 2017.

Administration; Amendment

The Bonus Plan is administered by the Compensation Committee. The Compensation
Committee has full power and authority to interpret and make all decisions
regarding the Bonus Plan, and its decisions and interpretations are final and
binding on all Plan Participants. The Compensation Committee or the full Board
may amend the Bonus Plan in any manner at any time without the consent of any
Plan Participant.